﻿143.	Mr. President, the Barbados delegation wishes to offer you its congratulations on your election as President of the current session of this Assembly. Your election not only redounds to your personal credit, but it also indicates the high esteem in which your country is held. Your country's role over the last 20 years as a rational and mediating influence in world affairs has not gone unnoticed. The members of this Assembly confidently expect that the good sense that has traditionally been displayed by your country will be reflected in your judgement during this session.
144.	My delegation also wishes to place on record its congratulations to Secretary-General Waldheim on his reappointment to his high office. His willingness to accept a second term of-office may be indicative of his courage, but our decision to re-elect him is clear evidence of the high regard in which he is held.
145.	Once again, his admirable report on the work of the Organization has highlighted the main issues which have confronted the United Nations during" the past year. Many of these issues have remained unresolved for far too long. Few of them are new. Some of them have reappeared in a new guise. Each of them is crucial for the maintenance of international peace and good order. The most striking of them is the continued failure of the nations of the world to grapple with the challenge of achieving a just economic order and an equitable distribution of the world's resources among all its peoples.
146.	The main concern of the poor peoples of the developing countries still remains the stark failure of the world community to answer our urgent problems of disease, food, shelter, water, education and health-in short, our basic human needs. This Assembly's primary duty is still to promote higher living standards, full employment and conditions of economic and social progress and development.
147.	My Government therefore shares the disappointment and anxiety reflected in the Secretary-General's comments on the lack of real progress towards achieving a new international economic order. The recent Conference on International Economic Co-operation has done precious little towards effecting real structural change, improving the rate of recovery of the world economy or solving the problems of high unemployment, inflation and balance-of- payments deficits which continue to plague our nations, especially the developing non-oil-producing States.
148.	For the millions who live in the small developing and relatively resourceless countries, action requires international economic co-operation. Strongly committed though we are to the principles of self-reliance, we cannot simply raise ourselves by our own bootstraps, for a programme of self-reliance can only achieve optimum results if external factors that inhibit internal development are eliminated. For this reason, Barbados, like other developing countries of the world, will continue to place its hope in the movement for concerted international economic co-operation and the establishment of a new international economic order.
149.	My Government wishes to commend to this Assembly the solutions recommended in the Mclntyre report entitled "Towards a new international economic order", prepared by the Commonwealth Group of Experts and made a document of this Organization. This report examines the discomforting facts about the harshly unequal conditions of life in developed and developing countries. It notes the failure of the developing countries as a whole to meet even the basic needs of much of their population and observes, among other things, that if the present trends continue the balance-of-payments situation of the developing countries will become disastrously unmanageable.
150.	The solution of these problems does not lie in the declining sense of urgency and concomitant dash for protectionist policies being adopted by the industrialized developed countries. Instead, there is an urgent need for a new approach to commodity arrangements so as to provide price stability for producers of primary products. The early establishment of a common fund of some $6 billion, as proposed by UNCTAD, is imperative. Measures must be taken to expand the International Fund for Agricultural Development to accelerate agricultural and rural development, and there must also be a concerted effort for industrial development and co-operation between the industrialized and non-industrialized countries.
151.	The issue of energy, which was a dominant issue at the Conference on International Economic Co-operation in Paris, is crucial to the restructuring of the economies of developing countries and of the world economic order. The Government of Barbados is aware that the world’s non-renewable resources of oil and gas "are being rapidly depleted because of the world-wide energy demand. The interests of all peoples of developing countries demand that we exploit, expand and diversify our indigenous and non-conventional sources of energy. Programmes for the transfer of appropriate technology-especially related to the search for alternative sources of energy—must be initiated without delay. This United Nations and its specialized agencies have a crucial role to play in devising such programmes, which will guarantee the flow of resources for investment purposes from developed to developing countries on a massive scale and enable oil-deficient developing countries to develop new energy supplies.
152.	One of the direct results of acute energy situation in the world is the massive increase of indebtedness of developing countries. Those countries continue to be hampered in their efforts to develop their economies by having to service large debts borrowed on the international capital markets. The existence of this chronic indebtedness is symptomatic of the fact that something is fundamentally wrong with the entire structure of the world economy and the international trade system-
153.	Regrettably, no significant progress has been made towards framing a comprehensive programme to assist developing countries in overcoming the crushing burden of debt which is an effective barrier to the implementation of development programmes.
154.	The seventh special session of the United Nations in
1975,	agreed that the level of official development assistance, should produce a net transfer of such assistance equal to 0.7 per cent of gross national product. Between 1965 and 1975 disbursements on official development assistance from the developed market-economy countries to developing countries and multilateral organizations, net of amortization, increased negligibly, from $11.3 billion to $13.6 billion at constant 1975 prices. Between 1975 and
1976,	the increase has been equally negligible, and may, in net terms, even amount to a decrease.
155.	If there is to be any serious dent in the problem of world borrowing, then assistance should be granted on concessionary terms without the attachment of difficult conditions which at present militate against the fulfilment of development targets.
156.	The record of developed countries in providing concessionary assistance has been deplorable. While the developed countries are committed to reaching an official development assistance target of 0.7 per cent of their gross national product, in fact, only two of the industrialized countries have reached this target, and not many others seem to have the political will to do so. Yet the gross national product of the industrialized countries has been rising, while their net disbursement of aid has stagnated.
157.	Missing the target, in this regard, knows no ideology. The record clearly indicates that both the United States of America, almost all of the other industrialized free market countries, the Soviet Union and the other centrally planned economies of Eastern Europe-all of which often claim to be most concerned about the welfare of the developing countries, and are equally solicitous for our support—have treated the world's poor most shabbily. The United States of America has transferred less than 0.3 per cent of its gross national product and the Soviet Union less than 0.1 per cent.
158.	The record of the members of OPEC is, on the whole, also a cause of concern. Not only is their concessional aid highly concentrated in a handful of countries, mainly Arab and Islamic, but huge portions of the oil-based surpluses which they accumulate are allowed to be siphoned off by developed countries, at no benefit whatsoever to the developing countries.
159.	This parsimonious attitude towards developmental concessionary aid has also had a deleterious impact on the effectiveness of this Organization's development programme. It has adversely affected UNDP, a body which is still to be congratulated for the constructive work it is doing in channelling technical assistance to developing countries. UNDP must be given adequate means to continue its extremely important work.
160.	In this regard, the factors which are considered to be of greatest significance in indicative-planning-figure allocations must be reviewed. While the Government of Barbados agrees in principle that the granting of technical assistance should discriminate in favour of the least developed countries, we also hold the view that this principle should be applied without jeopardizing the development of countries which are classified as being in the mid-range, because of their per capita gross national product. UNDP could be of even greater assistance to our development if, in applying criteria for determining indicative-planning-figure allocations, greater significance was placed on factors such as the narrowness of our industrial base and the virtual absence of natural resources which would permit rapid industrialization.
161.	My country's Government would wish this session to direct specific and more urgent attention to the special characteristics of the small island economies—countries of limited markets. The erroneous belief exists that small island countries receive reasonably generous amounts of official development assistance. It is further incorrectly argued that, since they are not among the world's poorest, it would be difficult to make a general case for an increase in their share of world aid.
162.	I submit that this represents the misuse of crude aggregates for the determination of eligibility for assistance. The extent of the spurious generosity is measured in per capita terms-a criterion of more than doubtful validity for a country like Barbados. A single loan to a single sector for a specific project could not suddenly catapult a small economy like Barbados with a population of 250,000 into that category of developing countries best equipped to sustain improved living standards without external assistance. But crude per capita criteria would have us believe so. The sweeping uncritical use of per capita aid flows as a measure of the needs of a country for continued external assistance guarantees the perpetuation of an inadequate appreciation of need, in the face of dismally unsatisfactory levels of assistance.
163.	My delegation suggests that the aid community rid itself of the simplistic notion that all the social and economic complexities of small economies can be compressed in a per capita measurement of gross national product. My delegation further maintains that a country's capacity to sustain an acceptable or agreed rate of economic advance should be the true measure of its need.
164.	This Assembly's attention has previously been drawn to the urgent need for an action programme in favour of developing island economies. Resolution 31/156, which recommends such a programme, is in accordance with the decisions taken at the fourth session of UNCTAD in Nairobi which recognized that particular attention should be devoted to such countries. I wish, however, to express my country's disappointment at the rate of progress in implementing the terms of that resolution. Strong and urgent action is called for.
165.	My Government considers that the rapid economic development of the less-privileged countries continues to be recklessly delayed by the wanton spending on arms by the developed countries. The record shows that in the last 15 years nations have spent almost $400 billion annually on arms—a shameful waste that is a savage indictment of man's claim to civilization. This conduct highlights the monumental contradiction which the world faces. "Squander- mania" on munitions is practised with reckless abandon as the entreaties of the poor for a new international economic order are met with high-sounding platitudes.
166.	Seven years ago this Assembly directed the attention of the Conference of the Committee on Disarmament to the comprehensive programme of disarmament. Most of this has not been implemented. Worse still, this Assembly, having recognized the gravity of the arms situation, endorsed the joint statement of agreed principles for disarmament negotiations—action which was undertaken by the Soviet Union and by the United States. Yet this has not been implemented.
167.	Barbados welcomes the decision that a special session of the United Nations be devoted to disarmament in 1978. Barbados strongly supports the adoption of a declaration on disarmament which would embody the following basic principles.
168.	First, disarmament is the concern and responsibility of all mankind and not an esoteric problem for a few militarily powerful countries.
169.	Secondly, disarmament is possible only within the framework of universal confidence and mutual trust. Hence the Government of Barbados believes that an international system of security is a necessary pre-condition for complete disarmament.
170.	Thirdly, a corollary of the need to foster confidence is the development of machinery which would permit a reduction of arms and armed forces to take place without any unfair advantage accruing to any nation.
171.	Fourthly, the political will to achieve disarmament will not spring into existence ex nihilo but must be generated by a mass campaign designed to inform the peoples of the world of the perils that threaten them.
172.	Principles are lifeless, however, unless they are applied to real problems, and for this reason Barbados strongly advocates the adoption of a programme of action as the instrument to animate the principles adumbrated in the declaration on disarmament. The limitation and reduction of nuclear weapons and delivery systems are central to a programme of disarmament. Barbados is therefore in agreement with the holding of the Strategic Arms Limitation Talks and the European meetings on mutual force reductions.
173.	Barbados is resolutely and unalterably opposed to the proliferation of nuclear weapons, and is firmly of the opinion that the Treaty on the Non-Proliferation of Nuclear Weapons should be adhered to by all the nations of the world. A firm commitment and strict observance would, in the view of this delegation, go a long way towards ensuring that the Caribbean, among other regions, remains a zone of peace.
174.	In southern Africa there can be found arms merchants plying their military hardware to assist in shoring up decaying colonialist regimes. Barbados was first intimately exposed many years ago-perhaps as many as 30-to the brutality which has so often typified the attitude of the authorities towards black people in southern Africa when one of our nationals suffered death as a result of beatings at the hands of the so-called representatives of law and order. From this stark experience all Barbadians have grown to detest and abhor the doctrine and practice of apartheid, and it is against this background that our policies towards southern Africa have been shaped.
175.	Barbados hails the courageous struggle being waged by African nationalist freedom fighters, whose actions on the field of battle have been so effective that reluctant Western Powers have been forced at long last to look for solutions to a problem to which they have contributed in no small measure. Once again my country wishes to pay a tribute to those whose lives have been cut short because they sought their freedom from shameful tyranny. Neither we nor history will forget them.
176.	Barbados welcomes the Anglo-American proposals as constituting a basis for agreement on a settlement which provides for majority rule without delay and for the full independence of Zimbabwe in 1978. While welcoming the push for peace, Barbados cannot accept peace at any price. The arrangement of a cease fire must not emasculate the Patriotic Front. We applaud the front-line States for their reasonable but firm approach to the Zimbabwe freedom struggle, and will continue to support steps taken to assist them in bearing the heavy burden which they must carry until Zimbabwe is free.
177.	Just as last year in this Assembly Barbados urged that there be no sham independence for the Transkei, so today Barbados urges that there be no sham independence for Zimbabwe and no sham independence for a truncated Namibia. The South African policy on Namibia, including the attempt to cling to Walvis Bay, represents a wicked attempt to control without governing, to extend the "bantustan" policy in all but name.
178.	During the past year the waters in southern Africa have been troubled Nowhere has this been more so than in Soweto, where youths and schoolchildren have been cut down by the agents of bitter tyranny. Since the Soweto riots of last year murders and detentions have increased; the latest martyr to fall before the diabolical killers that govern South Africa is Steven Biko, a leader of the "black consciousness" movement of that country. But the white rulers of South Africa and their supporters are not the only guilty persons in this sordid chapter of human history. They have allies in many of the capitals of the world. Their allies are persons who pose as respectable, law-abiding citizens while they give economic support through trans- nationals corporations to that violent regime.
179.	Barbados calls upon all those countries whose transnational corporations operate in South Africa to introduce regulations without delay to put an end to this immoral economic intercourse. The Government of Barbados believes that South Africa should be totally isolated through economic sanctions, including an oil embargo and a mandatory arms embargo.
180.	In conducting a relentless struggle against the system of apartheid Barbados welcomed the holding of the World Conference for Action Against Apartheid in Lagos and believes that it moved the world a step further along the road to dismantling that inhuman social system.
181.	Much as my Government despises the blatant disregard of human rights in southern Africa, it cannot turn a blind eye to disrespect for human rights elsewhere, whether in central or northern Africa, in eastern or western Europe, in northern, central or southern America, in the Caribbean or elsewhere in the world. For us in Barbados two wrongs do not make a right.
182.	While Barbados does not subscribe to the view that the question of human rights should be hypocritically or mischievously used as a propaganda tool, it cannot regard as a breach of the principle of non-intervention all comments on and condemnation of violations of civil, political or other rights in places beyond one's own boundaries. Barbados recognizes that the matter of human rights is one of great complexity and delicacy, reflecting as it does the diversity of traditions, codes of behaviour, practices and priorities in different countries and different parts of the world. Nevertheless there are certain violations which must be denounced. It would be unprincipled to overlook these.
183.	Barbadian policy has traditionally been motivated by profound humanistic impulses, and Barbados has consequently pressed for and supported instruments that express concern for and protect human rights, such as the International Covenant on Economic, Social and Cultural Rights and the International Covenant on Civil and Political Rights, together with its Optional Protocol. Barbados would like to see all the nations of the world ratify and implement in good faith the terms of these important instruments.
184.	On the question of civil and political rights, the Government of Barbados remains unreservedly and without qualification committed to freedom of speech, freedom from victimization on account of political or religious belief, freedom from discrimination on grounds of class, sex or race, the right to a free and open press, the right freely to choose one's leaders, and respect for human dignity, which prohibits acts of unlawful detention or torture.
185.	In the field of economic rights, the Government of Barbados is committed to a programme of social justice and accordingly subscribes to the proposition that the people of every country are entitled to have their basic needs satisfied-including the right to work, the right to proper health services, the right to adequate food, and the right to proper housing and to maximum opportunities for education.
186.	Barbados wishes to welcome the nations of Djibouti and Viet Nam to this Organization. Both have made their way to independence through difficulties, but my delegation is confident that those two vastly dissimilar States have the capacity to add their own distinctive element to the mosaic that is the United Nations.
187.	While welcoming Djibouti and Viet Nam, Barbados wishes to direct the attention of this Organization to the continued and enforced absence of the Central American territory of Belize. Belize is kept out of this Organization and denied access to its privileges, not because of any short-coming or failing on its part, not because of the conduct of an intransigent colonizer, but because of the obduracy of a belligerent neighbour, Guatemala, whose overt and continued belligerence flies in the face of this Organization's sacred principle of universality and of that of self-determination enshrined in United Nations General Assembly resolution 1514 (XV) of 1960. What makes the effrontery of Belize's neighbour more galling is that States which Barbados thinks should really know better, and which are themselves seeking new freedoms, either supply the openly bellicose Guatemala with arms and encourage it with words, or, like some of our so-called friends, remain strangely silent. It is criminal hypocrisy for nations to utter pieties about the right of all peoples to live in security and at the same time surreptitiously to provide weapons to aggressive countries for the purpose of extinguishing that same right. Barbados calls upon all those countries which supply Guatemala with arms to desist from supporting it in its evil intention of invading Belize.
188.	Barbados is a small peace-loving, law-abiding Caribbean nation which seeks no quarrel with any country. The people of my country have in the past lived peaceably with all men and we intend to continue to do so. It is our wish that the Caribbean remain free from war and the threat of war. We have no military resources to enforce peace within the region, but in respect of Belize we call upon those who have the power or influence to disturb the tranquillity of the Caribbean to desist from so doing. The Government of Barbados wishes to express its approval of the emphatic response of the United Kingdom to the military threat to Belize last June, and it is heartened by the demonstration of will on the part of the United Kingdom to discharge its obligations as the administering Power of Belize.
189.	Barbados looks forward to welcoming a free Belize to this Organization in the near future and urges all nations to assist in enabling Belize to take its rightful place in this Assembly.
190.	During the past years the cancer of international terrorism has continued to afflict the entire body of nations, bedevilling the security of the world and causing the death of innocent persons.
191.	At the. thirty-first session of the United Nations General Assembly the Prime Minister of Barbados, the Right Honourable J. M. G. M. Adams, declared an unswerving commitment on the part of the Government of Barbados to the removal of the scourge of terrorism from the face of the earth. The will and resolve of Barbados to work towards this end remain as firm as ever.
192.	Acts of terrorism have international ramifications and, particularly when they are executed in a random and senseless fashion, a single country finds it extremely difficult to deal with the menace. Barbados belie s it is imperative that instruments be drawn up which would attempt to distinguish nakedly criminal acts from genuine struggles for liberation. Barbados also wishes to reiterate its support for the principles enshrined in the Conventions of Montreal and Tokyo and would urge all nations at the earliest opportunity to support the adoption of a convention against the taking of hostages.
193.	Barbados, as a small island standing out in the Atlantic, has a natural interest in the proceedings of the Third United Nations Conference on the Law of the Sea. The collapse of that Conference at this stage would be particularly detrimental to island communities such as ours, which would be placed at the tender mercies of wealthy predators.
194.	Barbados hopes that at the seventh session of the Conference, planned for Geneva in 1978, the countries of the world will demonstrate that, whatever its shortcomings, as a negotiating forum the United Nations is as useful an instrument as we can invent at this stage of mankind's development.
195.	Barbados will continue to give its full support to the United Nations, confident in the knowledge that it is an institution whose importance for small States cannot be exaggerated. For small States, this Organization goes some way towards precluding the operation of the law of the jungle and of the more savage inclinations of States. In the past Barbados has always resisted attempts to belittle or disregard the role of the United Nations, and we will continue to cling to the belief that our role is to strengthen this institution and to enable it to accomplish the task with which it is charged by its Charter. At the same time Barbados wishes to reaffirm the right of all States to participate in United Nations activities as sovereign equals and to reaffirm the principle of universality which guarantees the right of all States to be Members of this world body.
196.	My delegation comes to this session bringing not might but reason, realizing that wisdom is not related to size, nor vision to power. Barbados will aim to speak out frankly where necessary, but without rancour or malice. Our aim will be to defend principles and to promote policies for their implementation. Barbados will therefore support all efforts designed to advance the economic development of all peoples of all nations, especially those of the poorest nations, holding the view that, since the world's technology has given us the tools to do the job, it would be tragic to fail. Barbados will aim to introduce into the debates of this Assembly a concern for morality and justice in international relationships. Our traditions and best instincts dictate this role to us, and we shall play it without fear or favour.
197.	The issues which this Assembly faces are daunting, but to despair would be disastrous. The lives and well-being of this world's millions hang on our decisions. We must not allow our jargon, our euphemisms, our rhetoric and our resolutions to conceal the fact that behind all our words and documents lie food, houses, schools, jobs, disease—even wars, if we fail. This places on us all a very solemn responsibility. For the sake of all the peoples of this world, whether in deserts or on the seas, in villages or in cities, we must continue to work towards the fulfilment of their basic needs.
198.	This session must not falter. Let not difficulty blunt our resolve, or experience dim our hope.
 


